 UTAH PLUMBING AND HEATING CONTRACTORS ASSN.379sented by the Metal Polishers, and not to the Metal Polishers or itsmembers.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact and upon the en-tire record in this case, the Board makes the following determinationof dispute pursuant to Section 10(k) of the Act :Employees performing the work of snaggers in the Company's de-partment 23 are appropriately included in the bargaining unit pres-ently represented by Metal Polishers, Buffers, Platers, and HelpersInternational Union, Local No. 3, AFL-CIO, and not in the bargain-ing unit now represented by Aerol Aircraft Employees' Association,and are entitled to do the work of snagging.MEMBER FANNING took no part in the consideration of the aboveDecision and Determination of Dispute.UtahPlumbing and Heating Contractors Association and ItsMembersandLocal Unions Nos. 19,57, 348and 466 of theUnited Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO.Case No. 27-CA-961 (formerly Case No.20-CA-1670).April 29, 1963SUPPLEMENTAL DECISION AND ORDEROn March 7, 1960, the Board issued a Decision and Order in theabove-entitled case 1 finding that the Respondents had locked out cer-tain employees for 3 days in violation of Section 8(a) (1) and (3)of the Act and directing that the Respondents make these 13 employeeswhole for any loss of pay suffered by reason of Respondents' discrimi-nation against them.Thereafter, the Board's Order was enforced infull by the United States Court of Appeals for the Tenth Circuit anda decree was entered on September 27,1961.2On November 9, 1962, the Board's Regional Director for theTwenty-seventh Region issued a backpay specification and, on Decem-ber 3, 1962, Respondent Association filed an answer thereto.Uponappropriate notice issued by the Regional Director, a hearing was heldbefore Trial Examiner Howard Myers for the purpose of determin-ing the amount of backpay due the 13 claimants.On February 7,1963, the Trial Examiner issued his Supplemental Intermediate Re-port, attached hereto, in which he found that the 13 claimants were1126 NLRB 973.2 294 F. 2d 165.142 NLRB No. 16. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDentitled to payment by the Respondent Association of $995.04. There-after, the General Counsel filed limited exceptions to the SupplementalIntermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in this case,includingthe Supplemental Intermediate Re-port and General Counsel's limited exceptions, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the modification noted below.The General Counsel excepts to the Trial Examiner's failure tofind that Respondent Pharris T. Roberts and Larry Roberts, a partner-ship d/b/a Standard Plumbing and Heating Contractors, hereincalled Respondent Standard, is also financially responsible for makingthe 13 discriminatees whole for any loss of pay they may have suf-fered.That the allegations in the backpay specification as to Re-spondent Standard must be deemed to be true is clearly establishedby the Trial Examiner's "Findings of fact" which rely upon thefact that Standard filed no answer to the backpay specification.Not-withstanding this, the Trial Examiner did not make conclusions andrecommendations as to Respondent Standard apparently because "thecredited evidence discloses that Standard has long since gone out ofbusiness and that Larry Roberts filed a voluntary petition in bank-ruptcy on November 13, 1962 . . . ."InNathanson, Trustee in Bankruptcy of MaclKenzie Coach Lines v.N.L.R.B.,4the Supreme Court held that in the case of a backpayaward against a bankrupt employer the Board occupies the positionof a creditor and may prove the backpay claim as a debt foundedupon an "implied"contract under the terms of the Bankruptcy Act.Therefore we shall include Respondent Standard in our Order.ORDEROn the basis of the foregoing Supplemental Decision and the entirerecord in this case,the National Labor Relations Board hereby ordersthat the Respondents, Utah Plumbing and Heating Contractors As-sociation and its Members and Standard Plumbing and Heating Con-tractors, Salt Lake City, Utah, their officers, agents, successors, andassigns, shall make whole the employees here involved by the pay-ment of the backpay set forth in the attached Appendix A.4344 U.S. 25. UTAH PLUMBING AND HEATING CONTRACTORS ASSN.381APPENDIX ARichard H. Grow_______ $82.80Fred K. Griffith-------- $82.80Marco Joe Brunotti_____82.80Robert C. Clifford------82.80Richard D. Powers_____82.80Brent F. Roberts-------67.68Charles R. Moake_______82.80Gary P. Roberts--------82.80Robert J. Erskine, Jr.___37.20Clifford Nielsen_________82.80James 0. Barlow_______82.80StanleyCahoon________82.80Henry P. Mock_________62.16Total_____________ 995. 04SUPPLEMENTAL INTERMEDIATE REPORTSTATEMENT OF THE CASEOn March 7, 1960, the National Labor Relations Board, herein called the Board,issued its Decision and Order in the above-entitled case l directing that the UtahPlumbing and Heating Contractors Association and its Members, herein referredto as Respondents, take certain affirmative action, including, among other things, tomake whole certain employees for any loss of pay resulting from Respondents' un-fair labor practices in violation of Section 8(a) (3) of the Act.The Board, as part of its remedy, specifically ordered (1) the Utah Plumbingand Heating Contractors Association, herein called Respondent Association, andRespondent Walsh Plumbing Company (formerly known as J. G. Wedding, d/b/aWalsh Plumbing Company and/or Fishland, Inc.), herein called Walsh, a memberof Respondent Association, to make Robert A. Garity and Neill L. Brook whole forany loss of wages they might have suffered as a result of Walsh's and RespondentAssociation's discrimination against them; and (2) Respondent Association and theRespondent Partnership composed of Pharris T. Roberts and Larry Roberts, d/b/aStandard Plumbing and Heating Contractors, a member of Respondent Association,and herein called Standard, to make Richard H. Grow, Marco Joe Brunotti, RichardD. Powers, Charles R. Moake,2 Stanley Cahoon, Robert J. Erskine, Jr., James O.Barlow, Henry P. Mock, Fred K. Griffith, Robert C. Clifford, Brent F. Roberts,Gary P. Roberts, and Clifford Nielsen whole for any loss of wages they mighthave suffered as a result of Respondent Association's and Standard's discriminationagainst them.In due course, as detailed below, the aforesaid Board Decision and Order wasreviewed by the United States Court of Appeals for the Tenth Circuit and on Au-gust 24, 1961, the court granted enforcement 3The parties having been unable, through informal negotiations, to agree upon thebackpay due the 15-named discriminatees, the Regional Director for the Twenty-seventh Region, on November 9, 1962, by virtue of Section 102.52 of the Board'sRules and Regulations, Series 8, as amended, duly served upon Respondent Associa-tion and upon all of its members, including Walsh and Standard, backpay specifica-tion as called for by the aforesaid rule .4The specification alleged that the 13-named employees of Standard each wouldhave worked, absent the discrimination against him, a total of 24 hours from April 1through April 3, 1959, and each of the 2-named employees of Walsh would haveworked, absent the discrimination against him, a total of 8 hours on April 2 and 3,1959.The specification further alleged that there is due to Standard's 13-named dis-criminatees from Standard and Respondent Association the sum of $1,076.40 andfrom Respondent Association and Walsh to the 2 named Walsh discriminatees thesum of $110.40, less, in each case, whatever taxes are required to be withheld byFederal and State laws.On December 3, 1962, Respondent Association duly filed an answer denyingcertain allegations of the specification.The answer affirmatively averred thatStandard was not a member of Respondent Association at the time of the commis-sion of the unfair labor practices in 1959, nor has it been a member since that date.The answer also disclaimed any financial liability for any backpay due the 15-nameddiscriminatees.1126 NLRB 973.2 Also referred to in the record as 'Charles R. Mooke.8 294 F. 2d 165.*Walsh, however, was not served with the specification until November 14, 19G2. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing herein, which was held, pursuant to due notice, at Salt Lake City,Utah, on December 18, 1962, before Trial Examiner Howard Myers, the Board andRespondent Association were represented by counsel.Full and complete opportu-nity was afforded the parties to be heard, to examine and cross-examine witnesses,to introduce evidence pertinent to the issues, to argue orally on the record at theconclusion of the taking of the evidence, and to file briefs on or before January 11,1963.A brief has been received from counsel for the Board which has been care-fully considered.Upon the basis of the entire record in the case, and from his observation of thewitnesses,I make the following:1.Prefatory statementDuring the course of the present hearing, the General Counsel's motion, tostrike from the backpay specification all the allegations with respect to Walsh onthe groundthatWalsh had made Robert A. Garity and Neill L. Brook whole forany loss of wages suffered by them due to Respondents' discrimination against them,was granted without objection.Standard filed no answer to the backpay specification and, in accordance withRule 102.54(c) of the Board's Rules and Regulations, Series 8, as amended, I deemtrue all the allegations of said specification with respect to Standard.2.Findings of factThe evidence with respect to Respondent Association and Respondent Standard,most of which is either undisputed or admitted by stipulation or otherwise, may besummarized as follows:On August 11, 1959, pursuant to due notice to Respondent Association and toeach of its members, a hearing in the original proceedings was held before TrialExaminer William E. Spencer.On October 6, 1959, Trial Examiner Spencer issued his Intermediate Report andRecommended Order in which he found that Respondent Association and its mem-bers had engaged in certain unfair labor practices.He further recommended that,in order to effectuate the policies of the Act, the Board order Respondent Associa-tion and each of its members, their respective officers, agents, successors, and assigns,to (1) cease and desist from engaging in the conduct found to be violative of theAct, and (2) make whole all employees discriminated against in the lockout, shut-down, or curtailment of operations which occurred beginning on April 1, 1959, forany loss of pay they may have suffered by reason of the discrimination against them,in the manner set forth in "The Remedy" section of the Intermediate Report andRecommended Order. "The Remedy" section provides in pertinent part:Ithaving been found that the Respondents threatened to lock out theiremployees in violation of Section 8(a)(1) and (3) of the Act, it will berecommended that they cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.It having been found that the Respondent's lockout constituted discriminationwithin the meaning of Section 8(a) (3) of the Act, it will be recommended thatthe Respondents make whole employees laid off or locked out as a result ofthe action taken by the Respondent Association and Its Members, for any loss ofpay they may have suffered by reason of the discrimination against them, bypayment to each of a sum of money equal to that which he normally wouldhave earned during the period of the lockout . .. .In addition, Trial Examiner Spencer recommended that (1) Respondent Associa-tion post at its Salt Lake City, Utah, offices, and (2) that each of its members postat their respective plants at such places as notices to employees are customarily posted,a notice reading, in part,as follows:WE WILL make whole all employees discriminated against as a result of lock-out, layoff, or curtailment of operations, for any loss of pay suffered as a resultof our discrimination against them.Respondent Association and its members filed with the Board timely exceptions toTrial Examiner Spencer's Intermediate Report and Recommended Order.On March 7, 1960, the Board issued its Decision and Order in which it adopted,without modification,the findings,conclusions, and recommendations contained inTrialExaminer Spencer's Intermediate Report and Recommended Order.TheBoard's Order directed each Respondent, its officers, agents, successors, and assigns,to take,inter alia,certain affirmative action which the Board deemed would effectuate UTAH PLUMBING AND HEATING CONTRACTORS ASSN.383the policies of the Act, to wit: (1) make whole all employees discriminated againstin the lockout, shutdown, or curtailment of operations which occurred beginning onApril 1, 1959, for any loss of pay they may have suffered by reason of the discrimina-tion against them, in the manner set forth in "The Remedy" section of Trial Ex-aminer Spencer's Intermediate Report and Recommended Order; and (2) "Post atthe Association's office in Salt Lake City, Utah, and at the plants of each of its Mem-bers at such places as notices to employees are customarily posted, copies of thenotice attached hereto marked "Appendix" [footnote omitted].Copies of saidnotice, to be furnished by the Regional Director for the Twentieth Region,5 shall,after being duly signed by the Association's representative and by representatives ofitsMembers at then- respective plants where the notices are posted. .. ... Saidnotice, among other things, stated:WE WILL make whole all employees discriminated against as a result oflockout, layoff, or curtailment of operations, for any loss of pay suffered as aresult of our discrimination against them.In due course, Respondent Association and its members petitioned the United StatesCourt of Appeals for the Tenth Circuit to set aside the aforesaid Order of the Boardand the Board cross-petitioned for enforcement.On August 24, 1961, the circuit court handed down its decision which reads, inpart, as follows:The Board adopted the findings made by the examiner.And the Boardentered an order in which it required the association and its interested membersto desist and refrain from threatening their employees with a shutdown, lock-out, or layoff in order to force such employees and their bargaining representa-tives to give up their bargaining demands and accept the proposals of theassociation and its members without further bargaining; to cease and desistfrom interfering with, restraining, or coercing their employees in any like orrelatedmanner in their right of self organization; to bargain collectively; tomake whole employees discriminated against in the lockout, shutdown, or cur-tailment of operations which had occurred; and to post notices.The associationand its interested members brought the proceeding here on petition to reviewthe order.The order of the Board is not challenged for lack of evidence to sustain thefindings of fact . .. .6On September 27, 1961, the aforesaid court entered its decree, the pertinent portionthereof reads as follows:it is ordered, adjudged and decreed by the United States Court of Appealsfor the Tenth Circuit that the said Order of the National Labor Relations Boardin said proceeding be enforced, and that Utah Plumbing and Heating Con-tractorsAssociation and Its Members, their officers, agents, successors andassigns abide by and perform the direction of the Board in said Order contained.The 13-named Standard discriminatees were locked out for 3 8-hour days (April 1,2, and 3, 1959) and they neither received nor earned any interim earnings duringthat 3-day period.At the hearing herein, the Board's motion was granted withoutobjection to further amend the backpay specification so as to allege that the rate ofpay immediately prior to and during the period of the aforementioned lockout forRobert J. Erskine, Jr., was $1.55 per hour, for Henry P. Mock was $2.59 per hour,for Brent F. Roberts was $2.82 per hour, and the rate of pay for each of the other10 discriminatees was $3.45 per hour.Accordingly, I find that there is now dueand owing:Richard H. Grow__________ $82.80Fred K. Griffith-----------$82.80Marco Joe Brunotti________82 80Robert C. Clifford---------82.80Richard D. Powers_________82 80Brent F. Roberts-----------67.68Charles R. Moake__________82 80Gary P. Roberts-----------82.80Robert J. Erskine, Jr.-------37.20CliffordNielsen___________82.80James O. Barlow___________82.80StanleyCahoon___________82.80Henry P. Mock____________62.16Respondent Association contended at the hearing that it should not be heldfinancially liable for any moneys due to the 13-named Standard employees be-6 After the issuance of this Decision and Order the case was transferred to the newlycreated Twenty-seventhRegion.'The orderwas challenged on a groundnot here pertinent. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause (1) at the time of the aforementioned lockout, Standard was not a memberof said employer association, and (2) it only acts in the capacity of a collective-bargaining agent for and on behalf of its members.As to (1) the record clearly discloses, and I find, that at the time of the 1959lockout, Standard was in arrears in its dues to Respondent Association.Nonethe-less,Respondent Association neither suspended Standard's membership therein, nordid it expel Standard from membership.Furthermore, Standard participated intheMarch 31, 1959, Respondent Association meeting where the members of thatorganization were advised to lock out their employees if the union involved did notaccept Respondent Association's contract terms. In addition, (1) in June 1960Respondent Association billed Standard for dues covering the second quarter of1959 through the third quarter of 1960; (2) under date of July 31, 1959, RespondentAssociation wrote Standard that the Board was seeking certain data concerning thecomplaint case and asked Standard to submit such data; (3) under date of No-vember 12, 1959, Respondent Association sent Standard a letter addressed, "Atten-tion All Members," advising Standard of a forthcoming association dinner meeting;and (4) under date of August 31, 1959, Respondent Association wrote Standardadvising it what had transpired at a meeting of plumbing contractors held on Au-gust 27, 1959. In addition, the parties stipulated in the original proceedings thatStandard was a member of Respondent Association on March 31 and April 1, 1959.Under the circumstances, I find no merit to Respondent Association's contentionthat Standard was not one of its members at the time of the lockout in question.As to (2) the Board and court each found that Respondent Association and thoseof its members who had locked out their respective employees had violated Section8(a)(3) and (1) of the Act.The Board ordered Respondent Association as wellas those of its members who had discriminated against their employees to makesaid employees whole for any loss of wages they may have suffered as a result ofthe discrimination against them.The Tenth Circuit enforced said order. It thusfollows that Respondent Association is financially responsible for making the 13Standard discriminatees whole or any loss of pay they may have suffered?The credited evidence discloses that Standard has long since gone out of businessand that Larry Roberts filed a voluntary petition in bankruptcy on November 13,1962, listing his liabilities about $150,000, and his assets, consisting mainly of "handtools and various small items," about $3,000.3.Conclusions and recommendationsUpon the foregoing findings and computations, I conclude that Respondent As-sociation is obligated to make whole the employees here involved the backpay setforth in the Supplemental Intermediate Report.It is recommended that the Board adopt the foregoing findings and conclusions.7 See E.F. ShuckConstruction Co., Inc., et al.,114 NLRB 727, enfd. 243 F. 2d 519(C.A. 9).Air Filter Sales & Service of Denver,Inc.andInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America, Local No. 435.CaseNo. 27-CA-1250.April 30, 1963DECISION AND ORDEROn January 31, 1963, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief.142 NLRB No. 49.